DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2019/0126404) in view of Tsukamoto et al. (US 6,617,544) and Inoue et al. (US 7,173,213).
	Regarding claim 1, Matsumoto discloses “a treatment apparatus” (fig.1) comprising: 
 	“at least a portion of a laser treatment head assembly comprising a moveable treatment head” (a moveable treatment head 4 and a laser emitting tip 43); 
 	“a first motor assembly comprising a first motor, the first motor assembly rotatable in a first rotational axis” (para.0034, i.e., a plurality of servo motors (not illustrated) for rotating the respective joint axes 23a to 23d.  Examiner interpreted one of the servo motors is the first motor for rotating the respective joint axis 23d); 
 	“a first linkage assembly connected to the first motor and the treatment head assembly” (22a and 22 pointed at the first linkage assembly connected to the first motor (as explained above) and the treatment head assembly. Please noted that the first linkage assembly is connected first motor because they are all coupled or connected together), wherein “the treatment head is moveable by rotation of the first motor” (4 is movable by rotation of the first motor that is connected to 23d because rotating the joint 23d will also rotate the entire linkage assembly and laser head); 
 	“a second motor assembly comprising a second motor” (para.0034, i.e., a plurality of servo motors (not illustrated) for rotating the respective joint axes 23a to 23d. Examiner interpreted another one of the servo motors is the second motor for rotating the respective joint axis 23b); and 
 	“a second linkage assembly connected to the second motor” (2 pointed at a second lineage assembly connected to the second motor (as explained above, not illustrated)) and “the treatment head assembly” (4. The second linkage assembly 2 and the second motor and the treatment head assembly 4 are all coupled or indirectly connected together), wherein “the treatment head is moveable by rotation of the second motor” (the treatment head assembly 4 is rotatable by the second motor 23b because the second motor is configured to rotate the second linkage 2 and by moving the second linkage 2 will also move the treatment head assembly 4).
 	Matsumoto is silent regarding the second motor rotatable in a second rotational axis, the first rotational axis being different than second rotational axis.
	Tsukamoto et al. teaches “the second motor rotatable in a second rotational axis, the first rotational axis being different than second rotational axis” (fig.1 shows 17 is the first motor rotated in first rotational axis and 18 is a second motor rotate in a second rotational axis). Matsumoto teaches a robotic laser processing device. Tsukamoto et al. teaches a robotic laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsumoto with Tsukamoto et al., by modifying Matsumoto’s different motor controls according to Tsukamoto et al.’s motor controls having the second motor rotatable in a second rotational axis and the first rotational axis being different than second rotational axis taught by Tsukamoto and using the same robotic motors as taught by Matsumoto, to provide different rotation axes for the robotic linkages so as to provide a three dimensional laser working machine which is capable of maintaining an orthogonal state of a laser nozzle with respect to a working surface efficiently and fast (col.2 at lines 66-67 and col.3 at lines 1-6) as taught by Tsukamoto et al. 
 	Matsumoto teaches the first linkage assembly comprising a surface portion 22a, wherein the surface portion 22a does not limit a degree of rotation of the first motor 23d.  Matsumoto is silent regarding the first linkage assembly comprising a surface portion, wherein the surface portion limits a degree of rotation of the first motor.
 	Inoue et al. teaches “the first linkage assembly comprising a surface portion, wherein the surface portion limits a degree of rotation” (annotated fig.8. Col.5 at lines 58-67, i.e., An example of a supporting and rotating mechanism of the welding torch 2 is shown in FIG. 9). Matsumoto teaches a first linkage assembly for a robot arm. Inoue et al. teaches a first linkage assembly for a robot arm. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsumoto with Inoue et al., by modifying Matsumoto’s surface portion according to Inoue et al.’s surface portion, to provide different posture (fig.8, posture 6) as taught by Inoue et al.
 	Regarding claim 9, modified Matsumoto discloses “the first motor and second motor are operable that while the treatment head assembly is in a neutral position” (fig.1 shows the first motor at about 23a and the second motor at about 23c) “a line extending from the center of the first motor would intersect the rotational axis of the treatment head assembly along one axis” (fig.1. Examiner can interpret that the an imaginary line extends from the center of the first motor at about 23a intersect the rotational axis of the treatment head assembly along any axis which can be a user define axis because applicant has not define axis in relation to other structure), and “a line extending from the center of the second motor would intersect the rotational axis of the treatment head assembly along another axis” (examiner can interpret that another imaginary line extends from the center of the second motor from about 23c to the treatment head assembly along another imaginary axis which can be a user define axis).


 
 	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2019/0126404) in view of Tsukamoto et al. (US 6,617,544) and Inoue et al. (US 7,173,213) as applied in claims 1 and 9 above, and further in view of Thomas et al. (US 2009/0007933).
	Regarding claim 2, modified Matsumoto discloses a laser light source; and a fiber optic cable configured for receiving generated laser light from the laser light source, wherein the fiber optic cable is coupled to the laser emitting tip.
 	Thomas et al. teaches “a laser light source” (fig.4, 112); and “a fiber optic cable” (116) configured “for receiving generated laser light from the laser light source” (fig.4 shows fiber optic cable 116 for receiving laser light), wherein “the fiber optic cable is coupled to the laser emitting tip” (116 is coupled to the laser emitting tip 310). Matsumoto teaches a laser processing device. Thomas et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Matsumoto with Thomas et al., by incorporate Thomas et al.’s fiber optics to facilitate laser transmission between laser optics elements. 
 	Regarding claim 3, modified Matsumoto discloses “a controller” (Tsukamoto et al., 11) “configured to control the first and second motors thereby adjusting a position of the moveable treatment head” (Tsukamoto et al., col.5 at lines 9-18).
 	Regarding claim 4, modified Matsumoto discloses “rotation of the first motor causes the treatment head assembly to pivot along a first axis, and rotation of the second motor causes the treatment head assembly to pivot along a second axis” (Tsukamoto et al., figs.1-2 shows the first motor 17 rotate or pivot along a first axis (i.e., alpha symbol) and the second motor 18 cause the head assembly pivot along the second axis (i.e., beta symbol)).



 	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2019/0126404) in view of Tsukamoto et al. (US 6,617,544) and Inoue et al. (US 7,173,213) as applied in claims 1 and 9 above, and further in view of Rippl (US 2006/0175301).
	Regarding claim 6, modified Matsumoto discloses “the first linkage assembly comprises a first set of two linkage arms” (22 and 22a pointed at two linkage arms), 
 	Modified Matsumoto is silent regarding the second linkage assembly comprises a second set of two linkage arms.
 	Rippl teaches the first linkage assembly comprises “a first set of two linkage arms” (5 and 9), “the second linkage assembly comprises a second set of two linkage arms” (2 and 11). Matsumoto teaches a robotic laser processing device. Rippl teaches a robotic laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsumoto with Rippl, by replacing the Matsumoto’s robotic arms according to Rippl’s robotic arms, to provide laser treatment on a vertical oriented workpiece. 
 	Regarding claim 8, modified Matsumoto discloses “first motor and second motor are operable” (Matsumoto teaches the first motor and the second motor) “such that the first motor rotates in a first plane and the second motor rotates in a second plane” (Matsumoto teaches the first motor can be rotate in a first plane and the second motor rotates in a second plane).
 	Matsumoto is silent regarding the first plane being substantially perpendicular to the second plane.
 	Rippl teaches “the first plane being substantially perpendicular to the second plane” (5 pointed at the first plane into the paper in a horizontal direction and the 11 having a vertical plane into the paper). Matsumoto teaches a robotic laser processing device. Rippl teaches a robotic laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsumoto with Rippl, by replacing the Matsumoto’s robotic arms and motor orienetation according to Rippl’s robotic arms, to provide laser treatment on a vertical oriented workpiece.
 	

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2019/0126404) in view of Tsukamoto et al. (US 6,617,544) and Inoue et al. (US 7,173,213) as applied in claims 1 and 9 above, and further in view of Boillot et al. (US 6,430,472) and Mabee (US 2015/0273625).
	Regarding claim 10, modified Matsumoto discloses a first encoder coupled to the first motor; a second encoder coupled to the second motor; and the microcontroller operably coupled to the first and second motors, and operably coupled to the first and second encoders.
 	Boillot et al. teaches “a first encoder coupled to the first motor; a second encoder coupled to the second motor” (col.6 at lines 39-40); and “the controller operably coupled to the first and second motors, and operably coupled to the first and second encoders” (fig.3 shows the controller 54 controls the motor and encoder 30, 32, 46 and 48). Matsumoto teaches a robotic laser processing device. Boillot et al. teaches a robotic laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsumoto with Boillot et al., by replacing the motor devices with Boillot et al.’s motor devices with encoders, to provide positional information to the controller in order to accurate control the rotation of motors. 
 	The combination of Matsumoto and Boillot et al. is silent regarding the controller is a microcontroller. 
 	Mabee teaches the controller is “a microcontroller” (para.0075, i.e., a microcontroller and fig.6, 200 is a microcontroller in communication with the laser robot). Matsumoto teaches a robotic laser processing device. Boillot et al. teaches a robotic laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsumoto with Mabee, by replacing Matsumoto’s controller with Mabee’s microcontroller, to provide desired type of controller unit based on user preference. One skilled in the art would have found it obivous to substitute modified Matsumoto’s controller with Mabee’s microcontroller are both recognized by the art for the same purpose of providing a control unit for controlling and coordinate the robotic device. MPEP 2144.06.



Allowable Subject Matter
 	Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 19 is allowed.

    PNG
    media_image1.png
    1638
    1155
    media_image1.png
    Greyscale
                                                                                                                                                                                  
Response to Arguments
 	Applicant's arguments filed on 04/28/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “amendments …” on page 11 of remark.
 	In response, the amendment to claims overcome prior rejections. However, examiner has introduced a new reference in current rejection and with different interpretations. 


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761